Citation Nr: 1501299	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-45 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1972.  Service in the Republic of Vietnam is indicated by the record.  He died in July 2008.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Decatur, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  

In June 2013, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran died in July 2008.  The cause of death was shock secondary to bleed secondary to femoral catheter insertion due to end stage renal disease. 

2.  During his lifetime, the Veteran was not service-connected for any disability.

3.  A disability incurred or aggravated in service neither caused nor contributed substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

A disability incurred or aggravated in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the Veteran's death.  In the interest of clarity, the Board will address the pertinent law and regulations and their application to the facts and evidence.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the appellant of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).
Certain additional notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC claim must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The content of the 38 U.S.C.A. § 5103(a) notice letter will depend upon the information provided in the claimant's application.  

Through a March 2009 letter, the RO notified the appellant of elements of service connection for cause of death, and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the appellant of what evidence she was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed her that it would make reasonable efforts to help her get evidence necessary to support her claim, particularly, medical records, if she gave VA enough information about such records so that VA could request them from the person or agency that had them.

The appellant was not provided with notice of the type of evidence necessary to establish a disability rating for the disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the claimant has been prejudiced thereby).  The Board finds no prejudice to the appellant in proceeding with a final decision on the claim on appeal, because service connection is not warranted, and thus, there is no disability rating to establish.  Accordingly, the appellant is not harmed by any defect with regard to this element of the notice.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the appellant's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

In the instant case, the Board finds reasonable efforts have been made to assist the appellant in obtaining evidence necessary to substantiate her claim.  The pertinent evidence of record includes the appellant's and Veteran's statements, the Veteran's service treatment records, and private treatment records.  

As noted above, the appellant also was afforded a hearing before the undersigned VLJ during which she presented oral argument in support of her cause of death claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)(2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the cause of death issue, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to a disability incurred or aggravated in service that caused or contributed substantially or materially to cause the Veteran's death.  Significantly, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the criteria necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board adds that a VHA opinion was obtained from C.C.K., M.D. in March 2014 with addendum obtained in August 2014.  The VHA report reflects that the examiner reviewed the Veteran's past medical history and provided opinions supported by a rationale.  The Board therefore concludes that the VHA opinion with addendum is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the appellant's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The appellant has been accorded the opportunity to present evidence and argument in support of her claim.  She has retained the services of a representative.  She was afforded a personal hearing before the undersigned in June 2013.

Accordingly, the Board will proceed to a decision.

Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected disability affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2014).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected disability was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2014).

Records show that, prior to his death in July 2008, the Veteran filed a claim for service connection for kidney failure to include as due to herbicide exposure.  In a December 2008 rating decision, the RO denied the Veteran's claim on the basis that the disability neither occurred in active service nor was caused by active service.  Specifically, his service treatment records did not reflect any findings or complaints of kidney disease, and there was no competent evidence of kidney disease within the first post-service year.  Moreover, the Veteran had not provided any scientific or medical evidence that supported the conclusion that his kidney failure was associated with herbicide exposure.

The appellant contends that the Veteran's fatal end stage renal disease was due to his military service, specifically his in-service exposure to herbicides during service in Vietnam.  She further contends that the Veteran suffered from ischemic heart disease which also caused his death.  The Veteran's service treatment records are absent complaints of or treatment for symptoms related to his kidneys.  However, he noted chest pain on his June 1969 and August 1971 reports of medical history associated with his enlistment and separation examinations, respectively.  

The Veteran died in July 2008, at the age of 58.  His Certificate of Death lists the cause of death as shock secondary to bleed secondary to femoral catheter insertion due to end stage renal disease.  A private treatment record dated May 2001 from Central Atlanta Dialysis provides what appears to the first postservice treatment of the Veteran's kidneys.  

At the time of the Veteran's death, service connection was not in effect for any disability; and, consequently, no service-connected disabilities were listed on the death certificate as a contributing or underlying cause of the Veteran's death.  Moreover, there is no competent evidence showing a causal connection, or showing that a service-connected disability caused or was a material factor in the production of the Veteran's death.

The Board notes that the Veteran's personnel records show service in the Republic of Vietnam from January 1970 to December 1970.  Hence, the Veteran is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2014).

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection for a disability or death is warranted for certain disorders: although renal disease is not listed among the diseases presumed to be associated with Agent Orange exposure, ischemic heart disease is such a listed disorder.  38 C.F.R. § 3.309(e).  

Although the appellant contends that the Veteran suffered from ischemic heart disease at the time of his death, the competent and probative evidence of record is absent such a finding.  Crucially, in January 2014, due to the complexities of the medical issues involved, the Board, pursuant to 38 C.F.R. § 20.901 (2014), requested a VHA opinion from a nephrologist to address whether the Veteran suffered from ischemic heart disease at the time of his death.  The Board thereafter obtained a VHA opinion from Dr. C.C.K. as to this issue.  

In his March 2014 report, Dr. C.C.K. reviewed the Veteran's medical history, which included a private treatment record from Primary Care Internists, P.C.. dated October 2007 which documented a chest examination report which revealed an impression of abnormal cardiomediastinal silhouette with pulmonary opacity and features may reflect congestive heart failure associated with cardiomegaly.  Dr. C.C.K. thereafter concluded in an August 2014 addendum that there is no documented evidence of ischemic heart disease at the time of the Veteran's death.  In finding that the Veteran did not suffer from ischemic heart disease, Dr. C.C.K. noted that the Veteran's death certificate indicated that he died from shock secondary to bleeding, secondary to femoral catheter incision due to or as a consequence of end stage renal disease.  Moreover, the Veteran had a past medical history of seizure disorder, hypertension, end stage renal disease secondary to hypertension on hemodialysis, multiple dialysis access failure, and bilateral nephrectomy.  Ischemic heart disease was not documented in the past medical history.    

The March 2014 VHA opinion with August 2014 addendum was based upon thorough review of the record and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The appellant has not submitted a competent medical opinion to contradict the VHA reviewer's opinion.  As was explained in the VCAA section above, the appellant has been accorded ample opportunity to present competent medical evidence in support of her claim.  She has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

To the extent that the appellant asserts that the Veteran had ischemic heart disease at the time of his death, the Board observes that lay people are competent to testify to visible or otherwise observable symptoms of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, the appellant's statements that the Veteran had ischemic heart disease prior to his death relates to a question as to an internal, not directly observable disease, unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The lay statements of the appellant concerning a diagnosis of ischemic heart disease are therefore not competent in this regard.  

Accordingly, the Board finds that the Veteran did not have a disease presumed to be associated with Agent Orange exposure under 38 C.F.R. § 3.309(e).  Hence, entitlement to presumptive service connection for such disability or for cause of death is not warranted.  Despite the lack of presumptive service connection, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

With regard to a nexus between the Veteran's military service, to include exposure to herbicides, and his fatal end stage renal disease, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against such a finding.

Due to the complexities of the medical issues involved, the Board also requested a VHA opinion from Dr. C.C.K. to address whether the Veteran's fatal end stage renal disease was at least as likely as not related to his military service, to include exposure to herbicides.  The Board thereafter obtained a VHA opinion from Dr. C.C.K. as to this issue.  

In his March 2014 report, Dr. C.C.K. reviewed the Veteran's medical history, and concluded that the Veteran's end stage renal disease was not at least as likely as not related to his military service, to include his in-service herbicide exposure.  On the contrary, Dr. C.C.K. found that the Veteran's end stage renal disease was secondary to his hypertension.  The Board again notes that the Veteran was not service-connected for any disability prior to his death, to include hypertension.  

The March 2014 VHA opinion was based upon thorough review of the record and analysis of the Veteran's entire history.  See Bloom, supra.  Additionally, the VHA reviewer's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology of a kidney disability for more than 25 years after service.  Notably, the appellant has not submitted a competent medical opinion to contradict the VHA reviewer's opinion.  

To the extent that the appellant asserts that the Veteran's fatal end stage renal disease is related to his military service, the Board reiterates that lay people are competent to testify to visible or otherwise observable symptoms of disability.  See Jandreau and Buchanan, both supra.  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, supra.  However, in this case, the appellant's statements that the Veteran's fatal end stage renal disease was related to his military service relates to a question as to an internal, not directly observable disease, unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  Compare Woehlaert, with Jandreau, Barr, and Falzone, all supra.  The lay statements of the appellant concerning a nexus between the Veteran's fatal end stage renal disease and his military service are therefore not competent in this regard.  

A preponderance of the evidence reflects that shock secondary to bleed secondary to femoral catheter insertion due to end stage renal disease was the overwhelming cause of the Veteran's death, and that it was not related to the Veteran's service.  No other disabilities are shown to have contributed in a substantial way to the Veteran's death.  Hence, the benefit of the doubt doctrine is not for application, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


